DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2022 has been entered.
 
Response to Amendment
The amendment filed 19 May 2022 has been entered.
Claims 1-24 remain pending in the application, wherein claims 1, 12, 19, and 21-23 have been amended and claim 24 is new.  No new matter has been introduced as a result of these amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-12, and 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al. (US Pat. No. 5,985,464, previously cited) in view of Elliott et al. (US PGPub. No. 2013/0180976, previously cited) and Esaki (US PGPub. No. 2006/0156528, previously cited).
Claims 1: Schmitt teaches that composites are known to include a first nonmetallic component and a second component made of a metal or a nonmetal and are joined together by a bonding material (Col. 1, lines 7-10), and teaches a preferable structure formed by a porous nonmetallic component with a dense nonmetallic component position on it (Col. 2, lines 23-29).  Schmitt teaches where examples for nonmetals include ceramic materials, including nitrides such as AlN, etc. (i.e. the first component and second component may be ceramic) (Col. 2, lines 5-10), and the bonding material may be formed from a metal such as Al, etc. (Col. 1, line 66 to Col. 2, line 4).  Schmitt further teaches that, in order to increase the amount of bonding material permeating between the components, one or both opposing surfaces of two contiguous components are roughened, such as by grinding or by forming channels (i.e. at least one trench; i.e. a plurality of trenches) (Col. 4, lines 10-30) (i.e. bonding material such as Al is disposed within the channel and is bonding the first member to the second member along adjacent faces).  However, Schmitt does not teach where spacing between the first and second member along adjacent faces is less than 5 µm.
In a related field of endeavor of joining ceramic pieces, Elliott teaches that two pieces can be joined together, wherein the pieces may be made of AlN, and are joined by brazing with an aluminum alloy (paragraph 0008).  Elliott teaches example braze temperatures of 600 C (i.e. °C), 800 C, 1000 C, 1150 C and not exceeding a maximum of 1200 C or 1300 C (paragraph 0085), and that proper temperature and process time control may form a continuous joint that results in hermetic sealing of the parts as well as structural attachment (paragraph 0086).  The brazing material will flow and allow for wetting of the surfaces of the ceramic materials being joined (paragraph 0087).  Elliott teaches that without full wetting, non-wetted areas are introduced into the final joint which can result in hermeticity of the joint being lost (paragraph 01013).  The braze material may be in the form of a sheet, powder, thin film, or any other form suitable for brazing (paragraph 0073).  As an example, Elliott teaches a sheet having a thickness of 0.00019-0.011 inches (about 4.8-279 µm) (paragraph 0073).  Because the braze material is placed between the two pieces to be joined together and heated while applying contact pressure (paragraphs 0079 and 0082), it would have been obvious to one of ordinary skill in the art that the resulting spacing between the two joined pieces will be approximately the thickness of the brazing material or less.  A spacing of 4.8-279 µm or less, based on the thickness of braze material taught by Elliott, overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action no demonstration of a criticality to the claimed ranges has been presented.
As both Schmitt and Elliott teach the joining of components by using a metal bonding material, wherein the components may be AlN etc. and the bonding material may be Al etc., they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Schmitt to include an Al braze with the specified thickness as taught by Elliott which would result in similar spacing between joined members and to use a joining temperature that achieves full wetting to obtain a hermetic joint as taught by Elliott, and one would have had a reasonable expectation of success.  It would be understood by one of ordinary skill in the art that full wetting of the joint would result in the braze material (i.e. aluminum material as outlined above) would completely fill the surface roughening (i.e. the at least one trench as outlined above) and would be shaped to conform to the geometry of the at least one trench due to wetting between the braze material (i.e. aluminum material) and a wall of the at least one trench.  However, neither Schmitt nor Elliot teach a surface roughness of the adjacent faces of the members.
In a related field of endeavor, Esaki teaches an aluminum nitride joined body with a metal layer sandwiched there between (paragraph 0010), and wherein the metal layer should have a thickness of not more than 20 µm (paragraph 0016).  Esaki teaches that the AlN plates should have a surface roughness of 0.1-0.8 µm to enhance the adhesion between the metal layer and the plates (paragraph 0048), which overlaps the claimed range and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action no demonstration of a criticality to the claimed ranges has been presented.
As Schmitt, Elliott, and Esaki all teach the joining of ceramic members that may be AlN with the use of a metal bonding layer, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combined teachings of Schmitt and Elliott to have the surface roughness taught by Esaki as the surface roughness is known to improve adhesion and one would have had a reasonable expectation of success.  The limitation of trench depth being less than 50 µm is acknowledged but is considered a matter of size and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  In this regard, Schmitt teaches that the channels may have arbitrary depths, etc., and help to increase the amount of bonding material permeating between the components so that the components are connected firmly together (Col. 4, lines 10-39).
Claim 2: Schmitt teaches where channels having a rectangular cross-section are the most economical (Col. 2, lines 10-30).
Claim 4: Schmitt teaches where one or both opposing surfaces of the components to be joined should be roughened such as by grinding or by forming channels because the roughening allows a greater amount of bonding material to be introduced between the two components (Col. 2, lines 37-46), and Elliott shows three rings of joining material to bond a plate and a shaft component (Fig. 33, copied below), such that their combined teachings would render as obvious that the three rings of bonding material correspond to trenches that contain the material (i.e. a plurality of trenches; the plurality of trenches is at least three).  Elliott further teaches that the shaft may be a hollow cylinder with a wall thickness of 0.1 inches (about 2.54 mm) (paragraph 0154).  Since the three rings of joining material bond the end of the cylinder to the plate, it would have been obvious to one of ordinary skill in the art to have a spacing between rings that allow them to fit within an area corresponding approximately to the wall thickness, such that the spacing would be less than about 2.54 mm, which overlaps the claimed range.  See MPEP § 2144.05.

    PNG
    media_image1.png
    296
    290
    media_image1.png
    Greyscale

Claim 5: Schmitt teaches where two channels are parallel to each other, as indicated by the dashed lines in modified Fig. 2c below.  Alternatively, concentric rings shown by Elliot in Fig. 33 above are reasonably interpreted as being parallel because they do not cross each other.

    PNG
    media_image2.png
    178
    213
    media_image2.png
    Greyscale

Claims 6-7: Schmitt teaches a composite structure formed by a porous nonmetallic component and a dense nonmetallic component positioned thereon, etc. (Col. 2, lines 23-29) and where examples for nonmetals include ceramic oxides such as Al2O3 (i.e. alumina), nitrides such as AlN, carbides such as SiC, etc. (Col. 2, lines 5-10).  Similarly, Elliott teaches where an exemplary joined ceramic assembly may be composed of a ceramic such as AlN, where other materials such as alumina, silicon carbide, etc. may be used, and where a first ceramic piece may be AlN and a second ceramic piece may be AlN (i.e. both first and second members are AlN), zirconia, alumina, or other ceramic (paragraph 0069).
Claim 8: In Fig. 1 copied below, Schmitt depicts the bonding of multiple nonmetallic components 1 that are depicted as being plate-like with bonding material 3 located between the layers (Col. 3, lines 46-65).  Elliott describes a plate assembly that has layers of ceramics that are fully fired before being joined together using a brazing process (paragraphs 0141-0142).

    PNG
    media_image3.png
    199
    235
    media_image3.png
    Greyscale

Claim 9: Elliott teaches a plate and shaft assembly wherein the shaft may be a hollow cylinder (i.e. a hollow shaft) (paragraph 0154).
Claim 10: Elliott teaches where the areas to be joined may be pre-metallized with an aluminum alloy, and PVD may be used to apply the pre-metallization (paragraph 0081).
Claim 11: Elliott teaches where the brazing material may be a commercially available aluminum foil (paragraph 0073).
Claim 12: Claim 12 combines all the limitations of claims 1, 4, and 6, which are outlined above.
Claim 14: Schmitt teaches where two channels are parallel to each other, as indicated by the dashed lines in modified Fig. 2c above.  Alternatively, concentric rings shown by Elliot in Fig. 33 above are reasonably interpreted as being parallel because they do not cross each other.
Claim 15: Elliott shows three rings of joining material to bond a plate and a shaft component (Fig. 33 above).  Having 5 rings would have been obvious to one of ordinary skill in the art as having additional rings is considered to be a duplication of parts and does not provide a patentable distinction over the prior art absent a showing that a new and unexpected result is produced.  See MPEP § 2144.04(VI)(B).
Claim 16: In Fig. 1 above, Schmitt depicts the bonding of multiple nonmetallic components 1 that are depicted as being plate-like with bonding material 3 located between the layers (Col. 3, lines 46-65).  Elliott describes a plate assembly that has layers of ceramics that are fully fired before being joined together using a brazing process (paragraphs 0141-0142).
Claim 17: Elliott teaches a plate and shaft assembly wherein the shaft may be a hollow cylinder (i.e. a hollow shaft) (paragraph 0154).
Claim 18: Elliott teaches where the areas to be joined may be pre-metallized with an aluminum alloy, and PVD may be used to apply the pre-metallization (paragraph 0081).  Elliott also teaches where the brazing material may be a commercially available aluminum foil (paragraph 0073).
Claim 19: Claim 19 combines all the limitations of claims 1, 4, and 7, which are outlined above.
Claim 20: Elliott teaches where the areas to be joined may be pre-metallized with an aluminum alloy, and PVD may be used to apply the pre-metallization (paragraph 0081).  Elliott also teaches where the brazing material may be a commercially available aluminum foil (paragraph 0073).
Claims 21-23: The limitation of trench depth being less than 20 µm is acknowledged but is considered a matter of size and the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP § 2144.04(IV)(A).  In this regard, Schmitt teaches that the channels may have arbitrary depths, etc., and help to increase the amount of bonding material permeating between the components so that the components are connected firmly together (Col. 4, lines 10-39).
Claim 24: All limitations of claim 24 are recited in claim 1, which is outlined above. 

Allowable Subject Matter
As noted in the Final Office Action mailed 23 February 2022, claims 3 and 13 are objected to as being dependent on a rejected base claim, but may be placed in a condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
See the Office Action mailed 23 February 2022 for statement of reasons for indication of allowable subject matter.

Response to Arguments
Applicant’s amendments to claims 21-23 have overcome each and every indefiniteness previously set forth in the Non-Final Office Action mailed 28 October 2021.  The rejection of claims 21-23 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments filed 19 May 2022 have been fully considered but they are not persuasive for the following reasons:  
Applicant argues, see p. 8-10, that the prior art of record does not teach the amended limitation wherein the aluminum material completely fills the at least one trench and is shaped to conform to the geometry of the at least one trench due to wetting between the aluminum material and a wall of the at least one trench.  However, as outlined above, Elliott teaches example braze temperatures of 600 C (i.e. °C), 800 C, 1000 C, 1150 C and not exceeding a maximum of 1200 C or 1300 C (paragraph 0085; compared to applicant’s argument, see p. 10, that a higher temperature than simply melting is required for wetting, such as above 850 °C as in paragraph 0050 of the instant specification).  Elliott teaches that proper temperature and process time control may form a continuous joint that results in hermetic sealing of the parts as well as structural attachment (paragraph 0086) and the brazing material will flow and allow for wetting of the surfaces of the ceramic materials being joined (paragraph 0087).  Elliott teaches that without full wetting, non-wetted areas are introduced into the final joint which can result in hermeticity of the joint being lost (paragraph 0103).  It would be understood by one of ordinary skill in the art that full wetting of the joint would result in the braze material (i.e. aluminum material as outlined above) completely filling the surface roughening/channel (i.e. the at least one trench as outlined above) and would be shaped to conform to the geometry of the at least one trench due to wetting between the braze material (i.e. aluminum material) and a wall of the at least one trench.  As such, Elliott teaches the importance of full wetting to obtain hermeticity of the joint and the resulting features would have been obvious.
Applicant argues, see p. 11, that the trench dimensions are critical to creating the claimed hermeticity.  However, applicant does not support this argument with data to support a finding of criticality, and such arguments are not the kind of factual evidence required to rebut a prima facie case of obviousness.  See MPEP § 2145(I).  Applicant also presents new claim 24 that specifically does not include the specific trench geometry limitation (as stated by applicant on p. 13 of remarks), which seemingly contradicts the argument of the trench dimensions (i.e. the trench geometry limitation) as being critical.  Furthermore, it is noted that the features upon which applicant relies (i.e. hermeticity) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See MPEP § 2145(VI).  
Applicant argues, see p. 11-12, that the recess of Elliot is not completely filled with bonding material as depicted in Figs. 7, 24, and 25 of Elliott.  However, these figures are only representative of some of the embodiments disclosed by Elliott.  The teaching of surface roughening by forming channels taught by Schmitt as outlined above regarding claim 1, in view of Elliott, Figs. 33 above and 34 copied below, along with the teachings of Elliott wherein the brazing material will flow and allow for wetting of the surfaces of the ceramic materials being joined (paragraph 0087) and that without full wetting, non-wetted areas are introduced into the final joint which can result in hermeticity of the joint being lost (paragraph 0103), render as obvious that the channels may be completely filled with the bonding material.  Furthermore, the recited recess from paragraph 0070 of Elliott is not interpreted as corresponding to the at least one trench as outlined above regarding claim 1.  Rather, the at least one trench is considered to be at the surface of the bottom of the recess, specifically where the joining material is located, such as in concentric rings as indicated in Fig. 33 above of the prior art of Elliott.

    PNG
    media_image4.png
    437
    456
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904. The examiner can normally be reached M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        

/SETH DUMBRIS/Primary Examiner, Art Unit 1784